DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/934,730, filed on March 23rd, 2018.
Information Disclosure Statement
The IDS filed on 06/07/2021, 08/20/2021, 08/26/2021, 10/14/2021, and 05/31/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Three-dimensional memory devices having a plurality of NAND strings located between a substrate and a single crystalline silicon layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,031,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are encompassed by the claims of U.S. Patent ‘333, see comparison table below.
Claims of present application
Claims of U.S. Patent ‘333
1. A NAND memory device, comprising: a doped region embedded in a substrate; a plurality of NAND strings above the doped region and comprising a first end and a second end opposing the first end; a first interconnect layer above and in direct contact with the second end of the plurality of NAND strings; a second interconnect layer above and in direct contact with the first interconnect layer; one or more peripheral devices in direct contact with the second interconnect layer; and a single crystalline silicon layer disposed above and in direct contact with the one or more peripheral devices, wherein the plurality of NAND strings are located between the substrate and the single crystalline silicon layer.
1. A NAND memory device, comprising: a substrate comprising a doped region embedded in the substrate; a plurality of NAND strings comprising a first end and a second end opposing the first end; a plurality of epitaxial plugs in direct contact with the first end of the plurality of NAND strings and in direct contact with the doped region of the substrate; a first interconnect layer above and in direct contact with the second end of the plurality of NAND strings; one or more peripheral devices above and in direct contact with the first interconnect layer; a single crystalline silicon layer disposed above and in direct contact with the one or more peripheral devices, wherein the plurality of NAND strings are located between the substrate and the single crystalline silicon layer; and a back-end-of-line (BEOL) interconnect layer disposed above and in direct contact with the single crystalline silicon layer.
2. The NAND memory device of claim 1, further comprising a plurality of epitaxial plugs in direct contact with the first end of the plurality of NAND strings and in direct contact with the doped region of the substrate.
1. A NAND memory device, comprising...a plurality of epitaxial plugs in direct contact with the first end of the plurality of NAND strings and in direct contact with the doped region of the substrate…
3. The NAND memory device of claim 1, further comprising an alternating conductor/dielectric stack, wherein each of the plurality of NAND strings comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack.
3. The NAND memory device of claim 1, further comprising an alternating conductor/dielectric stack, wherein each of the plurality of NAND strings comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack.
4. The NAND memory device of claim 3, further comprising a first contact, wherein the first contact extends vertically through the alternating conductor/dielectric stack and comprises a lower end in direct contact with the substrate.
4. The NAND memory device of claim 3, further comprising a first contact, wherein the first contact extends vertically through the alternating conductor/dielectric stack and comprises a lower end in direct contact with the substrate.
5. The NAND memory device of claim 1, wherein the first and second interconnect layers each comprises one or more layers of conductor layers formed in one or more dielectric layers.

5. The NAND memory device of claim 1, further comprising a second interconnect layer in direct contact with the single crystalline silicon layer, wherein the second interconnect layer comprises one or more layers of conductor layers formed in one or more dielectric layers.
6. The NAND memory device of claim 1, wherein the plurality of NAND strings comprises a NAND string above another NAND string.
6. The NAND memory device of claim 1, wherein the plurality of NAND strings comprises a NAND string above another NAND string.
7. The NAND memory device of claim 1, further comprising a back-end-of-line (BEOL) interconnect layer disposed above and in direct contact with the single crystalline silicon layer.
1. A NAND memory device, comprising…a back-end-of-line (BEOL) interconnect layer disposed above and in direct contact with the single crystalline silicon layer.
8. The NAND memory device of claim 1, further comprising a through silicon contact, wherein the through silicon contact extends vertically through the single crystalline silicon layer, and wherein the through silicon contact electrically connects with the second interconnect layer on one end of the through silicon contact.
8. The NAND memory device of claim 1, further comprising a through silicon contact, wherein the through silicon contact extends vertically through the single crystalline silicon layer, and wherein the through silicon contact electrically connects with the first interconnect layer on one end of the through silicon contact.
9. A three-dimensional (3D) memory device, comprising: a memory string; an array interconnect layer, comprising: a word line via; and a bit line contact in direct contact with an upper end of the memory string; a peripheral interconnect layer in direct contact with the array interconnect layer; a peripheral device in direct contact with the peripheral interconnect layer; and a crystalline semiconductor layer, wherein the peripheral device is in direct contact with a first surface of the crystalline semiconductor layer.

9. A three-dimensional (3D) memory device, comprising: a substrate; a memory string extending vertically on and above the substrate, the memory string comprising an epitaxial plug at a lower end of the memory string and in direct contact with the substrate; an array interconnect layer, comprising: a word line via; and a bit line contact in direct contact with an upper end of the memory string; a peripheral device in direct contact with the array interconnect layer; a crystalline semiconductor layer, wherein the peripheral device is in direct contact with a first surface of the crystalline semiconductor layer; and a back-end-of-line (BEOL) interconnect layer in direct contact with a second surface of the crystalline semiconductor layer, wherein the first and second surfaces are on opposite sides of the crystalline semiconductor layer.
10. The 3D memory device of claim 9, wherein the memory string comprises a drain select gate and a source select gate below the drain select gate.
10. The 3D memory device of claim 9, wherein the memory string comprises a drain select gate and a source select gate below the drain select gate.
11. The 3D memory device of claim 9, wherein the memory string comprises an epitaxial plug at a lower end of the memory string and in direct contact with a substrate.
17. The 3D memory device of claim 14, wherein the epitaxial plugs of the plurality of memory strings directly contact a doped region in the substrate.
12. The 3D memory device of claim 9, further comprising: an alternating conductor/dielectric stack below the peripheral device, wherein the memory string extends through the alternating conductor/dielectric stack; and a word line contact in direct contact with a conductor layer of the alternating conductor/dielectric stack at a lower end of the word line contact and in direct contact with the word line via at an upper end of the word line contact.
12. The 3D memory device of claim 9, further comprising: an alternating conductor/dielectric stack below the peripheral device, wherein the memory string extends through the alternating conductor/dielectric stack; and a word line contact in direct contact with a conductor layer of the alternating conductor/dielectric stack at a lower end of the word line contact and in direct contact with the word line via at an upper end of the word line contact.
13. The 3D memory device of claim 9, further comprising a back-end-of-line (BEOL) interconnect layer in direct contact with a second surface of the crystalline semiconductor layer, wherein the first and second surfaces are on opposite sides of the crystalline semiconductor layer.
9. A three-dimensional (3D) memory device, comprising…a back-end-of-line (BEOL) interconnect layer in direct contact with a second surface of the crystalline semiconductor layer, wherein the first and second surfaces are on opposite sides of the crystalline semiconductor layer.
14. A three-dimensional (3D) memory device, comprising: an alternating conductor/dielectric stack; a plurality of word line contacts, wherein each word line contact comprises: an upper end; and a lower end in direct contact with a corresponding conductor layer of the conductor/dielectric stack; an array interconnect in direct contact with the upper end of the each word line contact; a peripheral interconnect in direct contact with the array interconnect; a peripheral device above the alternating conductor/dielectric stack and in direct contact with the peripheral interconnect; a single crystalline silicon layer above and in direct contact with the peripheral device; and a plurality of memory strings extending vertically through the alternating conductor/dielectric stack and disposed between a substrate and the single crystalline silicon layer, wherein each memory string comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack.

14. A three-dimensional (3D) memory device, comprising: a substrate; an alternating conductor/dielectric stack on and above the substrate; a plurality of word line contacts, wherein each word line contact comprises: an upper end; and a lower end in direct contact with a corresponding conductor layer of the conductor/dielectric stack; an array interconnect in direct contact with the upper end of the each word line contact; a peripheral device above the alternating conductor/dielectric stack and in direct contact with the array interconnect; a single crystalline silicon layer above and in direct contact with the peripheral device; a back-end-of-line (BEOL) interconnect layer above and in direct contact with the single crystalline silicon layer; and a plurality of memory strings extending vertically through the alternating conductor/dielectric stack and disposed between the substrate and the single crystalline silicon layer, wherein each memory string comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; a storage layer between the tunneling layer and the alternating conductor/dielectric stack; and an epitaxial plug in direct contact with the substrate.
15. The 3D memory device of claim 14, further comprising a plurality of memory string contacts above and in direct contact with the plurality of memory strings, respectively.
15. The 3D memory device of claim 14, further comprising a plurality of memory string contacts above and in direct contact with the plurality of memory strings, respectively.
16. The 3D memory device of claim 14, wherein each memory string further comprises an epitaxial plug at an end of each memory string.
17. The 3D memory device of claim 14, wherein the epitaxial plugs of the plurality of memory strings directly contact a doped region in the substrate.
17. The 3D memory device of claim 16, wherein the epitaxial plugs of the plurality of memory strings directly contact a doped region in the substrate.
17. The 3D memory device of claim 14, wherein the epitaxial plugs of the plurality of memory strings directly contact a doped region in the substrate.
18. The 3D memory device of claim 14, wherein each of the plurality of memory strings comprises a drain select gate and a source select gate below the drain select gate.
18. The 3D memory device of claim 14, wherein each of the plurality of memory strings comprises a drain select gate and a source select gate below the drain select gate.
19. The 3D memory device of claim 14, wherein the peripheral device is embedded in the peripheral interconnect.


14. A three-dimensional (3D) memory device, comprising…a peripheral device above the alternating conductor/dielectric stack and in direct contact with the array interconnect; a single crystalline silicon layer above and in direct contact with the peripheral device.
20. The 3D memory device of claim 14, further comprising a back-end-of-line (BEOL) interconnect layer above and in direct contact with the single crystalline silicon layer.
14. A three-dimensional (3D) memory device, comprising…a back-end-of-line (BEOL) interconnect layer above and in direct contact with the single crystalline silicon layer.



Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,283,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are encompassed by the claims of U.S. Patent ‘452, see comparison table below.

Claims of present application
Claims of U.S. Patent ‘452
1. A NAND memory device, comprising: a doped region embedded in a substrate; a plurality of NAND strings above the doped region and comprising a first end and a second end opposing the first end; a first interconnect layer above and in direct contact with the second end of the plurality of NAND strings; a second interconnect layer above and in direct contact with the first interconnect layer; one or more peripheral devices in direct contact with the second interconnect layer; and a single crystalline silicon layer disposed above and in direct contact with the one or more peripheral devices, wherein the plurality of NAND strings are located between the substrate and the single crystalline silicon layer.

1. A three-dimensional (3D) memory device, comprising: a substrate; a plurality of NAND strings, wherein a first surface of the plurality of NAND strings opposes a second surface of the plurality of NAND strings, and the second surface of the plurality of NAND strings is in contact with a first surface of the substrate; one or more first interconnect layers, wherein a first surface of the one or more first interconnect layers opposes a second surface of the one or more first interconnect layers, and the second surface of the one or more first interconnect layers is in contact with the first surface of the plurality of NAND strings; one or more peripheral devices, wherein a first surface of the one or more peripheral devices opposes a second surface of the one or more peripheral devices, and the second surface of the one or more peripheral devices is in contact with the first surface of the one or more first interconnect layers; and a single crystalline silicon layer, wherein a first surface of the single crystalline silicon layer opposes a second surface of the single crystalline silicon layer, and the second surface of the single crystalline silicon layer is in contact with the first surface of the one or more peripheral devices.
5. The 3D memory device of claim 1, further comprising a second interconnect layer in contact with the first surface of the single crystalline silicon layer, wherein the second interconnect layer comprises one or more layers of conductor layers formed in one or more dielectric layers.
11. The 3D memory device of claim 10, wherein the epitaxial plugs of the plurality of NAND strings contact a doped region in the substrate.
2. The NAND memory device of claim 1, further comprising a plurality of epitaxial plugs in direct contact with the first end of the plurality of NAND strings and in direct contact with the doped region of the substrate.

11. The 3D memory device of claim 10, wherein the epitaxial plugs of the plurality of NAND strings contact a doped region in the substrate.

3. The NAND memory device of claim 1, further comprising an alternating conductor/dielectric stack, wherein each of the plurality of NAND strings comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack.
3. The 3D memory device of claim 1, further comprising an alternating conductor/dielectric stack, wherein each of the plurality of NAND strings comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack.
4. The NAND memory device of claim 3, further comprising a first contact, wherein the first contact extends vertically through the alternating conductor/dielectric stack and comprises a lower end in direct contact with the substrate.

4. The 3D memory device of claim 3, further comprising a first contact, wherein the first contact extends vertically through the alternating conductor/dielectric stack and comprises a lower end in contact with the substrate.

5. The NAND memory device of claim 1, wherein the first and second interconnect layers each comprises one or more layers of conductor layers formed in one or more dielectric layers.

5. The 3D memory device of claim 1, further comprising a second interconnect layer in contact with the first surface of the single crystalline silicon layer, wherein the second interconnect layer comprises one or more layers of conductor layers formed in one or more dielectric layers.
6. The NAND memory device of claim 1, wherein the plurality of NAND strings comprises a NAND string above another NAND string.
6. The 3D memory device of claim 1, wherein a NAND string of the plurality of NAND strings comprises a first NAND string in contact with a second NAND string.
8. The NAND memory device of claim 1, further comprising a through silicon contact, wherein the through silicon contact extends vertically through the single crystalline silicon layer, and wherein the through silicon contact electrically connects with the second interconnect layer on one end of the through silicon contact.
8. The 3D memory device of claim 1, further comprising a through silicon contact, wherein the through silicon contact extends vertically through the single crystalline silicon layer, and wherein the through silicon contact electrically connects with an interconnect layer of the one or more first interconnect layers on one end of the through silicon contact.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furihata et al. (U.S. Pub. 2017/0179154).
In re claim 9, Furihata discloses a three-dimensional (3D) memory device (see paragraphs [0162]-[0163], [0206] and figs. 16A-C and 17A-F), comprising: a memory string (NAND string) (see paragraph [0162] and figs. 16A-C and 17A-F); an array interconnect layer, comprising: a word line via 86 (see paragraphs [0239]-[0241] and figs. 16A-C and 17A-F); and a bit line contact 103 in direct contact with an upper end of the memory string (see paragraph [0250] and figs. 16A-C and 17A-F); a peripheral interconnect layer 788 in direct contact with the array interconnect layer (see paragraph [0164] and figs. 16A-C and 17A-F); a peripheral device (CMOS devices including gate electrodes 750) in direct contact with the peripheral interconnect layer 788 (see paragraph [0165] and figs. 16A-C and 17A-F); and a crystalline semiconductor layer 9, wherein the peripheral device is in direct contact with a first surface of the crystalline semiconductor layer 9 (see paragraph [0170] and figs. 16A-C and 17A-F).

    PNG
    media_image1.png
    629
    758
    media_image1.png
    Greyscale

In re claim 10, as applied to claim 9 above, Furihata discloses wherein the memory string comprises a drain select gate and a source select gate below the drain select gate (see paragraph [0231] and figs. 16A-C and 17A-F).
In re claim 11, as applied to claim 9 above, Furihata discloses wherein the memory string comprises an epitaxial plug 11 at a lower end of the memory string and in direct contact with a substrate 9 (see paragraph [0202] and figs. 16A-C and 17A-F).
In re claim 12, as applied to claim 9 above, Furihata discloses wherein the 3D memory device further comprising: an alternating conductor 146/dielectric 132 stack below the peripheral device, wherein the memory string extends through the alternating conductor/dielectric stack; and a word line contact in direct contact with a conductor layer of the alternating conductor/dielectric stack at a lower end of the word line contact and in direct contact with the word line via at an upper end of the word line contact (see paragraph [0172] and figs. 16A-C and 17A-F).
Claim(s) 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106910746 A, cited in the IDS filed on 06/07/2021, (Lu et al., U.S. Pub. 2019/0057974 is being used for English equivalent).
In re claim 14, Lu discloses a three-dimensional (3D) memory device 700A-C, comprising: an alternating conductor/dielectric stack 720 (see paragraph [0162] and figs. 7A-C); a plurality of word line contacts (TAC) (see paragraphs [0162] and figs. 7A-C), wherein each word line contact comprises: an upper end; and a lower end in direct contact with a corresponding conductor layer of the conductor/dielectric stack 720 (see paragraphs [0090]-[0092] and figs. 3A-D and 7A-C); an array interconnect 733 in direct contact with the upper end of the each word line contact TAC (see paragraph [0162] and figs. 7A-C); a peripheral interconnect 742 in direct contact with the array interconnect (see paragraph [0161] and figs. 7A-C); a peripheral device (not shown) (e.g., transistors formed on substrate 750) above the alternating conductor/dielectric stack 720 (see paragraph [0125] and figs. 7A-C) and in direct contact with the peripheral interconnect 742; a single crystalline silicon layer 750 above and in direct contact with the peripheral device (see paragraph [0161] and figs. 7A-C); and a plurality of memory strings (e.g., NAND strings) extending vertically through the alternating conductor/dielectric stack 720 and disposed between a substrate 710 and the single crystalline silicon layer 750 (see paragraph [0166] and figs. 7A-C), wherein each memory string comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack 720; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack (see paragraph [0136] and figs. 7A-C).

    PNG
    media_image2.png
    494
    745
    media_image2.png
    Greyscale

In re claim 15, as applied to claim 14 above, Lu discloses wherein the 3D memory device further comprising a plurality of memory string contacts 733 above and in direct contact with the plurality of memory strings, respectively (see paragraph [0162] and figs. 7A-C).
In re claim 19, as applied to claim 14 above, Lu discloses wherein the peripheral device is embedded in the peripheral interconnect (see paragraphs [0161]-[0162] and figs. 7A-C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106910746 A, cited in the IDS filed on 06/07/2021, (Lu et al., U.S. Pub. 2019/0057974 is being used for English equivalent) in view of Yun et al. (U.S. Pub. 2012/0295409).
In re claim 1, Lu discloses a NAND memory device (note that, the NAND memory device is being viewed in an up-side-down manner), comprising, inter-alia, a substrate 710 (see paragraph [0162] and figs. 7A-C); a plurality of NAND strings 720 comprising a first end and a second end opposing the first end (see paragraph [0166] and figs. 7A-C); a first interconnect layer 742 above and in direct contact with the second end of the plurality of NAND strings 720 (see paragraphs [0125], [0161] and figs. 7A-C); a second interconnect layer 726 above and in direct contact with the first interconnect layer 742 (see paragraph [0162] and figs. 7A-C); one or more peripheral devices (not shown) in direct contact with the second interconnect layer; and a single crystalline silicon layer 750 disposed above and in direct contact with the one or more peripheral devices (see paragraph [0161] and figs. 7A-C), wherein the plurality of NAND strings are located between the substrate 710 and the single crystalline silicon layer 750 (see paragraphs, [0114], [0161] and figs. 7A-C).
Lu is silent to wherein a doped region embedded in a substrate and wherein the plurality of NAND strings above the doped region.
However, Yun discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein a doped region 115 embedded in a substrate 100 (see paragraph [0044] and fig. 10) and wherein the plurality of NAND strings above the doped region 115 (see paragraph [0071] and fig. 10).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to be motivated to incorporate the teaching of Yun into the NAND memory device of Lu in order to enable wherein a doped region embedded in a substrate and wherein the plurality of NAND strings above the doped region in Lu to be formed in order to obtain a three-dimensional memory device having increased integration density and improved reliability (see paragraph [0006] of Yun).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Lu in combination with Yun wherein the NAND memory device further comprising a plurality of epitaxial plugs 145 in direct contact with the first end of the plurality of NAND strings and in direct contact with the doped region of the substrate (see paragraph [0056] and fig. 10 of Yun).
In re claim 3, as applied to claim 1 above, Lu in combination with Yun wherein the NAND memory device further comprising an alternating conductor/dielectric stack, wherein each of the plurality of NAND strings comprises: a semiconductor channel extending vertically through the alternating conductor/dielectric stack; a tunneling layer between the alternating conductor/dielectric stack and the semiconductor channel; and a storage layer between the tunneling layer and the alternating conductor/dielectric stack (see paragraphs [0019], [0069], [0137] and figs. 7A-C of Lu).
In re claim 4, as applied to claim 3 above, Lu in combination with Yun wherein the NAND memory device further comprising a first contact 726, wherein the first contact extends vertically through the alternating conductor/dielectric stack and comprises a lower end in direct contact with the substrate 710 (see paragraph [0162] and figs. 7A-C of Lu).
In re claim 5, as applied to claim 1 above, Lu in combination with Yun wherein the first and second interconnect layers each comprises one or more layers of conductor layers formed in one or more dielectric layers (see paragraph [0123] and figs. 7A-C of Lu).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106910746 A, cited in the IDS filed on 06/07/2021, (Lu et al., U.S. Pub. 2019/0057974 is being used for English equivalent) in view of Yun et al. (U.S. Pub. 2012/0295409), as applied to claim 1 above, and further in view of Furihata et al. (U.S. Pub. 2017/0179154).
In re claim 6, as applied to claim 1 above, Lu and Yun are silent to wherein the plurality of NAND strings comprises a NAND string above another NAND string.
However, Furihata discloses in a same field of endeavor, a NAND memory device including, inter-alia, wherein the plurality of NAND strings comprises a NAND string above another NAND string (see paragraphs [0181], [0194] and fig. 10A).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to be motivated to incorporate the teaching of Furihata into the NAND memory device of Lu  in order to enable wherein the plurality of NAND strings comprises a NAND string above another NAND string in Lu to be formed because in doing so would increase performance of the three-dimensional memory device and further enhance power distribution without excessively increasing the footprint of the memory device (see paragraph [0003] of Furihata).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106910746 A, cited in the IDS filed on 06/07/2021, (Lu et al., U.S. Pub. 2019/0057974 is being used for English equivalent) in view of Furihata et al. (U.S. Pub. 2017/0179154).
In re claims 16-18, as applied to claim 14 above, Lu is silent to wherein each memory string further comprises an epitaxial plug at an end of each memory string, wherein the epitaxial plugs of the plurality of memory strings directly contact a doped region in the substrate, and wherein each of the plurality of memory strings comprises a drain select gate and a source select gate below the drain select gate.
However, Furihata discloses in a same field of endeavor, a NAND memory device including, inter-alia, wherein each memory string further comprises an epitaxial plug 60 at an end of each memory string, wherein the epitaxial plugs 60 of the plurality of memory strings directly contact a doped region in the substrate 10 (see paragraph [0203] and figs. 10A-B, 16A-C, 17A-F), and wherein each of the plurality of memory strings comprises a drain select gate and a source select gate below the drain select gate (see paragraph [0231] and figs. 10A-B, 16A-C, 17A-F).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to be motivated to incorporate the teaching of Furihata into the NAND memory device of Lu in order to enable wherein each memory string further comprises an epitaxial plug at an end of each memory string, wherein the epitaxial plugs of the plurality of memory strings directly contact a doped region in the substrate, and wherein each of the plurality of memory strings comprises a drain select gate and a source select gate below the drain select gate in Lu to be formed because in doing so would increase performance of the three-dimensional memory device and further enhance power distribution without excessively increasing the footprint of the device (see paragraph [0003] of Furihata).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Remarks
Note that, if the non-statutory double patenting rejections as shown in paragraphs 5-7 above are overcome, claims 7, 8, 13, and 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izumida et al.		U.S. Pub. 2016/0372481	Dec. 22, 2016.
Baenninger et al.	U.S. Pub. 2016/0141419	May 19, 2016.
Sim et al.			U.S. Patent 9,595,333	Mar. 14, 2017.
Lue			U.S. Patent 9,524,980	Dec. 20, 2016.
Yeh et al.			U.S. Patent 9,412,752	Aug. 9, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892